Citation Nr: 0411623	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance and/or being housebound.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had verified recognized 
guerilla service from December 1944 to March 1945 followed by 
Regular Philippine Army service from March 1945 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in June 2003, and a 
substantive appeal was received in August 2003.  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  In reviewing the record the 
Board is unable to find that the veteran has been furnished 
proper VCAA notice with regard to his appeal.  

Although the Board regrets that the case must be returned to 
the RO for issuance of a proper VCAA letter, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  

Wherefore the issue on appeal is hereby REMANDED for the 
following actions:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  After completion of the above, and 
any development the RO may deem 
necessary, the case should be returned to 
the Board after compliance with any 
applicable procedures, including (if 
necessary) issuance of a supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




